Title: Thomas Jefferson to Louis H. Girardin, 2 July 1814
From: Jefferson, Thomas
To: Girardin, Louis Hue


          Dear Sir  Monticello July 2. 14.
          Before I went to Bedford I asked the favor of you to let me know the amount of my debt to you for the books you were so kind as
			 to let me have, which was referred however until my return. on my return I found you
			 had left the neighborhood; but the hope that some remnant of business might give us the pleasure of seeing you soon, occasioned me to wait a while. but finding that gratification delayed, I
			 trouble
			 you with the same request, and on recieving information of the amount, I will inclose you an order for it on Richmond. to this I will add the year’s subscription for the Compiler, of which I learn from that paper that you are become the editor. I sincerely wish it may be profitable, as I am sure that in your hands it will have the merit of correctness of fact
			 and moderation & decency of discussion united with sound principles. I
			 fear more for your health than for success in your new situation. Accept my sincere prayers for both.
          Th: Jefferson
        